Citation Nr: 1501108	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-47 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant, B.L. and R.L.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant seeks to establish Veteran status for the purpose of establishing entitlement to a one-time payment from the FVEC Fund.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines (hereinafter Agency of Original Jurisdiction (AOJ)).

The appellant testified before a Decision Review Officer (DRO) of the AOJ in February 2013, and before the undersigned Veterans Law Judge in September 2014.  Copies of both hearing transcripts have been associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA, which are electronic records.  There is no paper claims folder associated with this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish his entitlement to recognition as a Veteran for the purpose of establishing entitlement to a one-time payment from the FVEC Fund.  He asserts that, from 1943 to 1946, he served with the United States Armed Forces Philippines Normal Luzon (USAFIP-NL) which was directly under command of United States Army Lieutenant Colonel Russell Buldman/Volkmann.

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certificate of Release or Discharge from Active Duty), or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department and, (2) the document contains needed information as to length, time, and character of service, and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides in pertinent part that "[w]hen a claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section, the VA shall request verification of service from the service department."

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

In attempting to verify the claimed Veteran status, the following documentation has been obtained:

* a VA Form 21-4138 received in July 2009 describing the appellant's service with Repl. Co. Bn. USAFIP-NL from May 1945 to February 1946;
* a VA Form 21-3101 (JF) dated August 2009 wherein the AOJ certified that the appellant's name is not listed on the Reconstructed Recognized Guerrilla Roster (RRGR);
* an October 2009 certification from the National Personnel Records Center (NPRC) that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces;
* an October 1981 document from the Republic of the Philippines Ministry of National Defense, Philippine Veterans Affairs Office certifying that the appellant is a Veteran of World War II as determined by Resolution of the Board of Administrative to the Philippine Veterans Bank;
* a VA Form 21-4138 received in September 2010 wherein the appellant described guerrilla service since 1942 originally with the 15th Infantry Battalion as a Bolo Man, and eventually being recruited for artillery service with the organized guerillas of Repl. Co. Bn. USAFIP-NL; he described serving in the Mountain Province near Bagouio, then being stationed in Mankayan with service in Loo Valley where the Japanese surrendered; he was part of a mass discharge at Luna La Union;
* a July 2009 letter from the Republic of Philippines, Department of National Defense, Philippine Veterans Affairs Office certifying the appellant as a Veteran of the USAFIP-NL under service number [redacted];
* a copy of the Veteran's Hawaii Identification Certificate and Hawaii Driver's License received in September 2010;
* a September 2010 letter from the Republic of Philippines, Department of National Defense, Philippine Veterans Affairs Office requesting pensioner update information;
* a May 2012 VA memo verifying review of the appellant's passport information;
* a June 2012 NPRC certification;
* a transcript of the appellant's February 2013 DRO testimony;
* a statement from General Headquarters, Armed Forces of the Philippines, Office of Adjutant General received in May 2013;
* a July 2013 NPRC certification;
* an August 2013 NPRC certification; and
* a transcript of the appellant's September 2014 Board testimony.

In August 2013, the NPRC confirmed its prior certifications that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Notably, the NPRC's certification included review of all the appellant's relevant records except for the transcript of the September 2014 Board hearing.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the NPRC review any relevant records in determining veteran status).

However, after the NPRC certification, the United States Court of Appeals for Veterans Claims (Court) held that obtaining a verification of service from the NPRC does not comply with the provisions of 38 C.F.R. § 3.203(c) which states that VA "shall request verification of service from the service department."  Tagupa v. McDonald, --- Vet. App. ----, 2014 WL 4199213 (Aug. 26, 2014).  In this respect, the Court determined that a 1998 Memorandum of Agreement (MOA) between the Department of the Army and the National Archives Records Administration (NARA), wherein the Department of the Army assigned to NARA the responsibility of "providing reference service on the collection of Philippine Army files and archival holdings," did not satisfactorily establish that the Army had delegated its authority to make service department determinations to NARA.

Thus, as a result of the decision in Tagupa, the Board must remand this case for certification of service to be provided by the Department of the Army.  The Capellan decision does not specify which documents must be sent to the service department, but does refer to the broad term "all relevant evidence."  Capellan, 539 F.3d at 1382.  To assist the AOJ, the Board identifies below the documents which must be sent to the service department.

Accordingly, this matter is hereby REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request him to submit all relevant evidence supportive of his allegation of Veteran status.

2.  After providing the appellant a reasonable opportunity to respond and obtaining any relevant documents, contact the Department of the Army and request verification of the appellant's claimed active duty service.  In so doing, the Department of the Army should be provided copies of the following documents:

* a VA Form 21-4138 received in July 2009 describing the appellant's service with Repl. Co. Bn. USAFIP-NL from May 1945 to February 1946;
* a VA Form 21-3101 (JF) dated August 2009 wherein the AOJ certifies that the appellant's name is not listed on the Reconstructed Recognized Guerrilla Roster (RRGR);
* an October 2009 certification from the NPRC that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces;
* an October 1981 document from the Republic of the Philippines Ministry of National Defense, Philippine Veterans Affairs Office certifying that the appellant is a Veteran of World War II as determined by Resolution of the Board of Administrative to the Philippine Veterans Bank;
* a VA Form 21-4138 received in September 2010 wherein the appellant described guerrilla service since 1942 originally with the 15th Infantry Battalion as a Bolo Man, and eventually being recruited for artillery service with the organized guerillas of Repl. Co. Bn. USAFIP-NL; he described serving in the Mountain Province near Bagouio, then being stationed in Mankayan with service in Loo Valley where the Japanese surrendered; he was part of a mass discharge at Luna La Union;
* a July 2009 letter from the Republic of Philippines, Department of National Defense, Philippine Veterans Affairs Office certifying the appellant as a Veteran of the USAFIP-NL under service number [redacted];
* a copy of the Veteran's Hawaii Identification Certificate and Hawaii Driver's License received in September 2010;
* a September 2010 letter from the Republic of Philippines, Department of National Defense, Philippine Veterans Affairs Office requesting pensioner update information;
* a May 2012 VA memo verifying review of the appellant's passport information;
* a June 2012 NPRC certification;
* a transcript of the appellant's February 2013 DRO testimony;
* a statement from General Headquarters, Armed Forces of the Philippines, Office of Adjutant General received in May 2013;
* a July 2013 NPRC certification;
* an August 2013 NPRC certification; 
* a transcript of the appellant's September 2014 Board testimony; and
* any additional non-duplicative documents which the appellant submits as a result of this remand.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

